Case 9:18-cv-80079-JIC Document 85 Entered on FLSD Docket 09/03/2020 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-80079-CIV-COHN/REID


 RODNEY THOMAS,

       Plaintiff,

 v.

 SHERIFF RIC BRADSHAW,
 et al.,

       Defendants.
                                       /

                ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

       THIS CAUSE is before the Court upon the Report of Magistrate Judge Re:

 Defendants’ Motions for Summary Judgment [DE 80] (“Report”) submitted by United

 States Magistrate Judge Lisette M. Reid regarding Defendant Dena Paquette’s Motion

 for Summary Judgment [DE 59] and the Motion for Summary Judgment filed jointly by

 Defendants Michael McInnis and Mark Putnam [DE 63] (collectively, the “Motions”).

 Pursuant to 28 U.S.C. § 636(b)(1), the Court has conducted a de novo review of the

 Motions, the Report, Plaintiff Rodney Thomas’ Objections [DE 83], and the record in this

 case, and is otherwise advised in the premises. Upon careful consideration, the Court

 will adopt the Report, overrule Plaintiff’s Objections, and grant the Motions for Summary

 Judgment.

       Plaintiff brings this § 1983 action against Defendants for events that occurred

 while he was housed at Palm Beach County Jail (“PBCJ”). Plaintiff has a history of

 chronic kidney disease with hemodialysis. DE 80 at 25. He was prescribed a renal diet

 on September 30, 2017. Id. He claims that Defendants were deliberately indifferent to
Case 9:18-cv-80079-JIC Document 85 Entered on FLSD Docket 09/03/2020 Page 2 of 5



 a serious medical need because they knowingly failed to provide him with a medically

 appropriate renal diet. DE 15.

        Defendant Paquette is the Food Service Director at PBCJ. In her Motion, she

 argues, inter alia, that Plaintiff’s claim must be dismissed because he failed to exhaust

 his administrative remedies and because he has failed to show that she acted with

 deliberate indifferent to his medical needs. Defendants McInnis and Putnam are

 employed by the Palm Beach County Sheriff’s Office as corrections officers. They

 preserved the affirmative defense of failure to exhaust administrative remedies in their

 Answer to Plaintiff’s Amended Complaint, DE 41, but did not seek dismissal of Plaintiff’s

 claim on this basis in their Motion. DE 63. Rather, they argue, inter alia, that there is no

 evidence that they were deliberately indifferent to Plaintiff’s medical needs or that they

 were the legal cause of any injuries suffered by Plaintiff. Id.

        In her Report, Judge Reid concludes that Plaintiff failed to properly use the

 grievance procedure at PBCJ because he “failed to appeal any single grievance related

 to his allegation that he did not receive a medically appropriate diet.” DE 80 at 20.

 Accordingly, Judge Reid determined that Defendant Paquette’s Motion should be

 granted to the extent that it seeks summary judgment based on Plaintiff’s failure to

 exhaust his administrative remedies. Id. at 20-21. Judge Reid also found that

 Defendants’ Motions were due to be granted because Plaintiff failed to show that

 Defendants were deliberately indifferent to his medical needs or that there was any

 causal connection between the indifference and any injury. Id. at 25-31.

        Plaintiff’s Objections are primarily restatements of the unsupported allegations he

 made in opposition to the Motions. See DE 83. As to the exhaustion issue, Plaintiff



                                              2
Case 9:18-cv-80079-JIC Document 85 Entered on FLSD Docket 09/03/2020 Page 3 of 5



 does not dispute that he failed to appeal a single grievance. Rather, he explains that he

 did not appeal certain of his grievances because they were resolved to his satisfaction

 and alleges generally that he was unable to appeal other grievances. DE 83 at 3. He

 also pleads “excusable negligence” for his failure to exhaust his administrative remedies

 but does not offer any supporting facts or explanation. Id. at 4. Finally, Plaintiff seeks

 to defer summary judgment because he claims to be unable to access supporting

 documents that are being stored at the prison. Id. Apparently, these documents consist

 “of the proceedings in this case prior to 9/22/2019 . . . and the case law and research

 relevant to [Plaintiff’s] claim.” Id. at 3.

        The Court finds Plaintiff’s Objections to be without merit. As noted in the Report,

 “the exhaustion requirement hinges on the ‘availab[ility]’ of administrative remedies: An

 inmate, that is, must exhaust available remedies, but need not exhaust unavailable

 ones.” DE 80 at 8 (citing Ross v. Blake, 136 S. Ct. 1850, 1858 (2016)). The record

 clearly demonstrates that Plaintiff failed to exhaust available administrative remedies.

 Rather than pursuing administrative appeals, Plaintiff filed numerous duplicative

 grievances. Plaintiff’s argument that his failure to exhaust administrative is justified by

 excusable neglect is devoid of legal or factual support. Further, Plaintiff has not shown

 that his alleged inability to access supporting documents justifies deferring summary

 judgment. Plaintiff has had ample opportunity to oppose the facts and evidence cited by

 Defendants but has failed to do so or show how any specific supporting documents

 would apply to the issues raised in the Motions and Report.

        On the merits, the Court also agrees with Judge Reid that Plaintiff’s claims are

 either contradicted by the record or insufficient to state a claim of deliberate indifference



                                               3
Case 9:18-cv-80079-JIC Document 85 Entered on FLSD Docket 09/03/2020 Page 4 of 5



 against Defendants. In his Objections, Plaintiff fails to show any error in Judge Reid’s

 analysis or her conclusions that: (1) Plaintiff’s renal diet was prescribed after his alleged

 medical conditions and was not the cause of any medical conditions, and (2) that

 Plaintiff’s claims “essentially amount[ ] to a disagreement about which foods should be

 on a renal diet.” DE 80.

        The Eleventh Circuit has explained that “deliberate indifference has three

 components: (1) subjective knowledge of a risk of serious harm; (2) disregard of that

 risk; (3) by conduct that is more than mere negligence.” McElligott v. Foley, 182 F.3d

 1248, 1255 (11th Cir. 1999). Plaintiff has simply failed to show that there is any

 evidence in the record that Defendants disregarded a risk of serious harm by conduct

 that is more than mere negligence. As noted in the Report, Plaintiff complained about

 foods that were specifically included in a renal diet and complained that he wanted to

 receive food items that were specifically excluded from a renal diet. While Plaintiff

 disagrees with which foods should be included in a renal diet and asserts that certain of

 his meals were not nutritionally adequate, the Court agrees with Judge Reid that this is

 insufficient to support a deliberate indifference claim. See DE 80 at 29 (citing Waldrop

 v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)) (“[A] simple difference in medical

 opinion” does not constitute deliberate indifference.”). Further, as noted in the Report,

 Plaintiff did not challenge any of the material facts stated in Defendants’ statements of

 uncontroverted facts, which amounts to an admission. See S.D. Fla. L.R. 56.1(c).

 Accordingly, it is

        ORDERED AND ADJUDGED as follows:




                                               4
Case 9:18-cv-80079-JIC Document 85 Entered on FLSD Docket 09/03/2020 Page 5 of 5



        1. The Court will ADOPT the Report of Magistrate Judge Re: Defendants’

           Motions for Summary Judgment [DE 80].

        2. Plaintiff Rodney Thomas’ Objections [DE 83] are OVERRULED.

        3. Defendant Dena Paquette’s Motion for Summary Judgment [DE 59] and the

           Motion for Summary Judgment filed jointly by Defendants Michael McInnis

           and Mark Putnam [DE 63] are GRANTED.

        4. The Court will enter a separate Final Judgment consistent with this Order.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

 Florida, this 3rd day of September, 2020.




 Copies provided to:
 United States Magistrate Lisette M. Reid
 Counsel of record via CM/ECF
 Pro se parties via U.S. mail to address on file




                                              5
